Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 1 of 30             PageID #:
                                   9247



                   IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


  LEINETTE KAINOA REYES, et al.,                CIVIL NO. 17-00143 JAO-KJM

               Plaintiffs,                      ORDER GRANTING IN PART AND
                                                DENYING IN PART PLAINTIFFS’
        vs.                                     MOTION FOR DEFAULT,
                                                SANCTIONS AND OTHER
  ERIC G. TANAKA, et al.,                       APPROPRIATE RELIEF

               Defendants.




           ORDER GRANTING IN PART AND DENYING IN PART
            PLAINTIFFS’ MOTION FOR DEFAULT, SANCTIONS
                  AND OTHER APPROPRIATE RELIEF

       Following a mistrial in this case, Plaintiffs seek sanctions against Defendant

 Eric G. Tanaka (“Tanaka”) for his failure to produce critical discovery that he

 discussed for the first time during trial and for his counsel’s assertions during his

 opening statement and closing argument that he would pay damages out of his own

 pocket. For the reasons articulated below, the Court GRANTS IN PART AND

 DENIES IN PART Plaintiffs’ Motion for Default, Sanctions and Other

 Appropriate Relief. ECF No. 387.




                                            1
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 2 of 30            PageID #:
                                   9248



                                   BACKGROUND

       As the Court and the parties are familiar with the extensive history in this

 case, the Court includes only those facts necessary for the disposition of this

 Motion.

 A.    Discovery Failures

       1.     The Tanaka Deposition and Trial Testimony

       At his November 19, 2020 deposition, Tanaka testified that he had taken no

 steps to install cameras in the control rooms at the Women’s Community

 Correctional Center (“WCCC”), where he is the Warden:

                Q.     ....

                      In light of the allegations that have been made regarding
              this lawsuit and the various plaintiffs involved, have you
              considered whether to install cameras in the control stations?

                A.     Yes.

                Q.     Is there going to be further action to—you know, to—
              further action in terms of that, of trying to pursue it?

                A.     I’m not sure.

                 Q.    Okay. So, when you say you’ve considered it, is that
              just you personally you’ve considered it or have you
              communicated that to anybody else, you know, in terms of DPS
              or other staff at WCCC?

                A.     Other staff at WCCC.

                Q.    Okay. But fair to say at this time you just—I guess are
              you saying that you are not going to pursue it?
                                           2
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 3 of 30          PageID #:
                                   9249




                A.    It’s something that always will be in my mind; and we
              have to weigh all the factors involved, employee privacy. As I
              was mentioning, location, we always look at, feasibility of it,
              should we do it now knowing that we may get a new facility
              down the road, all those things.

 Mot., Ex. 9 at 46:15–47:12. When questioned about whether any steps were taken

 to comply with the recommendation in a Prison Rape Elimination Act (“PREA”)

 audit regarding technology and cameras, Tanaka responded in the negative:

                 Q.    Okay. And in looking at those statements regarding
              technology and cameras and video monitoring, have you—in
              your time at WCCC has the facility done anything to implement
              or to comply with that particular suggestion?

                    A.   No.

 Id. at 50:16–21.

       During his testimony at trial on February 11, 2020, Tanaka claimed, for the

 first time, that he had in fact requested cameras and upgrades:

                 Q.   In looking at [the PREA auditor’s] statements regarding
              technology and cameras and video monitoring, have you, in your
              time at WCCC—has the facility done anything to implement or
              comply with that particular suggestion?

                A.    I know I’ve put in requests to have monies for cameras
              and upgrades. I inquired with the PREA office for funding for
              cameras. And I was told that that’s not something that the PREA
              funds would pay for.

                Q.    Okay. Going to your deposition, you were asked the
              following question: “And in looking at those statements
              regarding technology and cameras and video monitoring, have
              you—in your time at WCCC—has the facility done anything to
                                          3
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 4 of 30            PageID #:
                                   9250



              implement or to comply with that particular suggestion?” Your
              one word answer was no, correct?

                 A.     Can you repeat that question again?

                 Q.    Sure. “And in looking at those statements regarding
              technology and cameras and video monitoring, have you—in
              your time at WCCC—has the facility done anything to
              implement or to comply with that particular suggestion?” And
              your one word response on page 50 of your deposition was no,
              correct?

                A.    If that’s what I have down, but that’s an error. I made a
              mistake. I apologize for that.

                 Q.    Okay. And that was your testimony under oath, though,
              a couple of months ago, right?

                 A.     Yes.

 Id., Ex. 11 at 147:7–148:6. Additionally, both he and Cheyenne Evans (“Evans”),

 WCCC’s then PREA compliance manager, testified during trial that Tanaka made

 funding requests for cameras, but budgetary constraints precluded repairs and

 upgrades at WCCC. They both conceded that the e-mails and corresponding

 documents reflecting such requests were missing and so were not produced to

 Plaintiffs and were not exhibits at trial.

       In response to this revelation, Plaintiffs filed a Motion for Sanctions for

 Spoliation of Evidence or Other Appropriate Relief (“Spoliation Motion”), wherein

 they requested: (1) the entry of default, with the case proceeding exclusively as to

 damages; (2) the striking of Evans’ and Tanaka’s testimony regarding the requests


                                              4
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 5 of 30           PageID #:
                                   9251



 for cameras and purported budgetary shortcomings; or (3) the preclusion of any

 defense, argument, or testimony that despite Tanaka’s due diligence in requesting

 cameras, his requests were denied and/or he had insufficient funding for cameras.

 ECF No. 323, Mem. in Supp. of Mot. at 2–3. The Court struck Tanaka’s and

 Evans’ testimony regarding inadequate budget and read to the jury a curative

 instruction, which the parties jointly proposed:

              In this case any testimony presented by Mr. Tanaka or Ms. Evans
              regarding budgets as a defense is stricken and you should
              disregard such testimony.

 ECF No. 360. The Court provided this instruction to the jury verbally at trial and

 in writing during deliberations.

       2.     Discovery Requests, the Buford Goff Report, and Outstanding
              Discovery

       On July 26, 2019, Plaintiffs served Tanaka with their First Request for

 Production of Documents (“RPOD”). Mot., Ex. 10. The RPOD included the

 following requests:

              20.      Any and all documents related to sexual assault by guards
                       on inmates at WCCC within the past ten years.

                       ....

              22.      Any and all documents related to efforts to fix problems
                       with illegal sexual conduct inside WCCC within the past
                       ten years.

                       ....


                                            5
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 6 of 30               PageID #:
                                   9252



              26.    Any and all investigative reports, writings, documents,
                     notes, memoranda or correspondence relating to the
                     investigation or inquiry conducted by you regarding the
                     incidents that are the subject of the lawsuit herein.

                     ....

              30.    Documents you believe exculpate you and any other
                     defendant from liability for Plaintiffs’ injuries.

                     ....

              33.    Documents that support any denial of liability or
                     affirmative defense raised in your answer to the
                     Complaint.

              34.    Documents related to the instant action prepared by an
                     expert or consultant.

                     ....

              37.    Any and all communications with any witnesses to any of
                     the events at issue in this matter.

 Id. On the fifth day of trial, Tanaka produced a 2013 Buford Goff report (“Buford

 report”). This report, prepared by a consultant at the Department of Public

 Safety’s (“DPS”) request prior to the rapes that are the subject of this case,

 criticized WCCC’s video recording system and offered solutions. According to

 Plaintiffs, Tanaka has yet to produce the details about why the Buford report was

 drafted, how it was drafted, and who was aware of it.1 Plaintiffs also assert—and



 1
   Such documents may have been produced after the filing of the Motion, but that
 does not affect this Order.
                                           6
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 7 of 30           PageID #:
                                   9253



 the defense does not deny—that Tanaka has not produced any e-mails regarding

 the rapes. See Mem. in Supp. of Mot. at 9–10.

 B.    Statements Regarding Tanaka Paying Out of His Own Pocket

       During Tanaka’s opening statement and closing argument, defense counsel

 argued that he would bear personal responsibility for damages. Plaintiffs’ counsel

 did not object during Tanaka’s opening statement. During Tanaka’s closing

 argument, defense counsel stated:

                     Did terrible things happen to these women? Yes, they did.
              But Tanaka had no knowledge, no information, that he could step
              in affirmatively ahead of that and do something to protect these
              women. And for that reason, none of the claims of liability that
              he should take money out of his personal pocket to pay for—

 Mot., Ex. 2 at 31:10–15. Plaintiffs’ counsel objected; the Court sustained the

 objection. Id. at 31:16–18. Plaintiffs did not move for a mistrial before the case

 went to the jury the same day.

       After five days of deliberation, the jury informed the Court that it could not

 reach a unanimous verdict and the Court declared a mistrial. It was not until the

 end of deliberations—once it became apparent that the jury would likely hang—or

 even after the Court declared a mistrial, that Plaintiffs’ counsel expressed outrage

 about the statement and indicated that a motion for sanctions was forthcoming.

       The present Motion followed.




                                           7
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 8 of 30           PageID #:
                                   9254



                                     DISCUSSION

        Plaintiffs request a wide range of sanctions, including:

     (1) Entry of default against Tanaka as to all claims.2

     (2) Reimbursement of all trial-related expenses they incurred.

     (3) An award of $100,000 to each Plaintiff personally, for a total of $600,000.

     (4) Authorization to call an expert about the Buford report at the defense’s
        expense.

     (5) An order requiring defense counsel, Tanaka, Evans, Attorney General Clare
        Connors, Deputy Attorney General Marie Gavigan, and any paralegal who
        worked with the defense to supply declarations explaining: (a) efforts to
        comply with discovery obligations; (b) the defense’s failure to produce the
        Buford report until midway through trial; and (c) whether there are
        additional documents related to the Buford report. If there are additional
        documents and/or documents related to funding based on the report or about
        cameras at WCCC, Plaintiffs request immediate production of the same.

     (6) Authorization to re-depose Evans, Tanaka, and any other witnesses,
        including a Federal Rule of Civil Procedure (“FRCP”) 30(b)(6) witness, at
        the State’s expense, with respect to the untimely production of the
        documents.

     (7) Leave to amend the Third Amended Complaint (“TAC”) to: (a) name
        Nolan Espinda in his individual and official capacities; (b) add equal
        protection claims; and (c) assert rights under Dooley v. Reiss, 736 F.2d 1392
        (9th Cir. 1984), and Logan v. Zimmerman Brush Co., 455 U.S. 422 (1982).

     (8) Authorization to identify and call additional expert witnesses to address
        outstanding documents, at the defense’s expense.




 2
   Plaintiffs repeatedly reference the entry of default but based on their arguments,
 they actually seek default judgment.
                                            8
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 9 of 30             PageID #:
                                   9255



      (9) An order compelling the production of all documents listed in Jury Note
         No. 11.3

     (10) Prohibitions, via the granting of motions in limine, of “out of own pocket,”
          budget, and resource defenses.

     (11) An instruction that should the jury find that any document is missing that
          the defense should have produced, it should draw the negative inference
          that the document is harmful to the defense.

 Mem. in Supp. of Mot. at 23–25.

          Plaintiffs rely on multiple legal bases for the requested sanctions: the

 Court’s inherent powers to curb litigation abuse and spoliation of evidence, and




 3
     The jury requested the following documents in Jury Note No. 11:

               (1) WCC staffing plan; (2) timeline of ACO vacancies/Hires
               (e.g. when did ACO vacancies get filled?); (3) Warden’s job
               description/responsibilities; (4) cover memo for the Buford
               report or any other documentation that the Warden received the
               report; (5) WCCC operating budget for 2014–2019; (6) WCCC
               operating expenditures for 2014–2019; (7) ACO performance
               reviews or any record of disciplinary actions against ACOs; (8)
               minutes of staff meeting w[ith] Warden and ACOs; (9) 2016
               PREA report; (10) 2018 PREA report outbr[ie]f/notes; (11)
               control logs and clipboard; (12) list of documents requested by
               the prosecution received from the document; (13) Warden’s
               order for no inmates in control station; (14) any documents that
               provide evidence to bolster the Warden’s testimony that he took
               reasonable efforts to ensure the inmates[’] saf[e]ty in other
               areas; (15) Documentary evidence of PREA orientation
               sessions; and (16) Warden’s deposition.

 ECF No. 369 (some formatting modified).

                                             9
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 10 of 30           PageID #:
                                    9256



 FRCP 26, 33, 34, and 37.4

 A.    Missing Budget Documents and E-mails Referenced at Trial

       Plaintiffs renew their request to enter default judgment against Tanaka for

 his failure to produce the e-mails he and Evans referenced during trial. Mem. in

 Supp. of Mot. at 19. But the Court has already imposed a sanction by precluding

 Tanaka from raising a budget defense, striking any related testimony, and

 instructing the jury that it should disregard any such testimony. The mistrial does

 not affect the Court’s sanction. As discussed below, the Court reopens discovery,

 but the fact that Tanaka might ultimately produce all documents responsive to the

 RPOD does not ameliorate the need for the previously-imposed sanction and

 Tanaka should not benefit from his failure to produce such documents prior to trial.

 In other words, the Court’s prior sanction that precluded Tanaka from raising a

 budget defense remains in effect for the new trial.

 B.    Failure to Produce Existing Documents

       Plaintiffs argue that because Tanaka withheld the Buford report until the

 fifth day of trial and Tanaka has not produced other relevant requested documents,

 default judgment should enter against Tanaka and the State should reimburse



 4
   Plaintiffs do not clearly delineate the sanctions requested for each category of
 objectionable conduct and the legal authority supporting sanctions for said
 conduct. In fact, neither side addresses or applies the relevant legal provisions
 governing this dispute.
                                          10
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 11 of 30             PageID #:
                                    9257



 Plaintiffs for trial-related expenses, including attorneys’ fees and costs. In this

 context, Plaintiffs again ask the Court to preclude any budget or resource defenses5

 and to amend the TAC to add new claims.

       1.     Discovery Sanctions Pursuant to FRCP 37

       FRCP 37(c)(1)6 addresses failures to comply with discovery obligations and

 provides:

              If a party fails to provide information or identify a witness as
              required by Rule 26(a) or (e), the party is not allowed to use
              that information or witness to supply evidence on a motion, at a
              hearing, or at a trial, unless the failure was substantially
              justified or is harmless. In addition to or instead of this
              sanction, the court, on motion and after giving an opportunity to
              be heard:

              (A) may order payment of the reasonable expenses, including
              attorney’s fees, caused by the failure;

              (B) may inform the jury of the party’s failure; and




 5
   Plaintiffs request orders granting motions in limine to prevent these defenses.
 Prohibiting the defense from supporting defenses or opposing claims pursuant to
 FRCP 37(b)(2)(A)(ii) would have the same effect, and is the proper authority under
 which, to assess the request at this time.
 6
   Tanaka argues that because he has not violated any discovery orders, sanctions
 pursuant to FRCP 37(b)(2) are unwarranted. This argument is without merit, as the
 Court assesses sanctions under FRCP 37(c), which authorizes the imposition of
 sanctions listed in FRCP 37(b)(2)(A)(i)–(vi). See Fed. R. Civ. P. 37(c)(1)(C); Yeti
 by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001)
 (concluding that violation of explicit court order not required to impose sanctions
 pursuant to FRCP 37(c)).
                                           11
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 12 of 30             PageID #:
                                    9258



              (C) may impose other appropriate sanctions, including any of
              the orders listed in Rule 37(b)(2)(A)(i)–(vi).

 Fed. R. Civ. P. 37(c)(1). The orders identified in FRCP 37(b)(2)(A) include:

              (i) directing that the matters embraced in the order or other
              designated facts be taken as established for purposes of the
              action, as the prevailing party claims;

              (ii) prohibiting the disobedient party from supporting or
              opposing designated claims or defenses, or from introducing
              designated matters in evidence;

              (iii) striking pleadings in whole or in part;

              (iv) staying further proceedings until the order is obeyed;

              (v) dismissing the action or proceeding in whole or in part;

              (vi) rendering a default judgment against the disobedient
              party[.]

 Fed. R. Civ. P. 37(b)(2)(A)(i)–(vi).7 The Ninth Circuit “give[s] particularly wide

 latitude to the district court’s discretion to issue sanctions under Rule 37(c)(1).”

 Yeti, 259 F.3d at 1106 (citation omitted). FRCP 37(c)(1) is described as a “‘self-

 executing,’ ‘automatic’ sanction to ‘provide[ ] a strong inducement for disclosure

 of material.’” Id. (alteration in original) (citation omitted). Bad faith or

 willfulness are not required to impose sanctions under FRCP 37(c). See id. The




 7
   Plaintiffs mistakenly rely on Rule 12.1(a)(6) of the Rules of the Circuit Courts of
 the State of Hawai‘i to seek dismissal, entry of default, and other appropriate
 sanctions. State circuit court rules are wholly inapplicable here.
                                           12
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 13 of 30            PageID #:
                                    9259



 two exceptions contained in FRCP 37(c)(1)—substantial justification and

 harmlessness—“ameliorate the harshness” of the rule. Id.

       In the present case, FRCP 37(c)(1) sanctions are warranted. It is undisputed

 that the defense produced the Buford report on the fifth day of trial and have yet to

 produce documents that were the subject of testimony at trial, including e-mails

 about the rapes. Neither of the above exceptions apply because Tanaka has not

 demonstrated that the defense’s violations were substantially justified or harmless.

 See id. at 1107 (“Implicit in Rule 37(c)(1) is that the burden is on the party facing

 sanctions to prove [that the exceptions apply].”).

       Tanaka faults Plaintiffs for submitting deficient discovery requests and

 failing to follow up on their requests. He also contends that the unproduced

 documents were referenced at trial in response to Plaintiffs’ theory that he failed to

 meet his duty of care because he did not install retail home security cameras in the

 control stations. However, the foregoing justifications do not exculpate the

 defense from its violative conduct.

       Although Plaintiffs unquestionably could have performed more proactively

 during the discovery process and availed themselves of the progressive remedies

 set forth in FRCP 37, the onus is not on Plaintiffs to request discovery they are

 unaware exists. This is particularly true when Tanaka himself testified at his




                                           13
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 14 of 30         PageID #:
                                    9260



 deposition that he did nothing to implement or comply with the PREA auditor’s

 recommendation that cameras be installed.

       At the motion hearing, defense counsel urged the Court to conclude that the

 defense was not required to produce the Buford report in response to Request No.

 22 of the RPOD (“documents related to efforts to fix problems with illegal sexual

 conduct inside WCCC within the past ten years”) because DPS, not Tanaka,

 commissioned the report and Request No. 22 only covered Tanaka’s PREA efforts.

 This is an unreasonably constrained reading of Request No. 22 that ignores FRCP

 26(b)(1), which authorizes parties to “obtain discovery regarding any

 nonprivileged matter that is relevant to any party’s claim or defense and

 proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1) (emphasis added).

       DPS sought advice about how to improve security at WCCC, and the Buford

 report suggested changes to the security camera system. Because the Buford report

 is clearly relevant and responsive to Request No. 22, the defense should have

 produced it.8 But regardless of whether Plaintiffs’ discovery requests covered the

 documents at issue, the defense was required to produce, at a minimum, “a copy—


 8
   The Court has before it less information about whether defense counsel made
 any effort to look for e-mails regarding the rapes, which would fall under
 Plaintiffs’ request for “[a]ny and all investigative reports, writings, documents,
 notes, memoranda or correspondence relating to the . . . incidents that are the
 subject of the lawsuit herein.” Mot., Ex. 10 ¶ 26. In any event, as outlined below,
 such discovery shall be produced. What evidence may be derived from such e-
 mails or lack thereof will be a matter for another day.
                                         14
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 15 of 30            PageID #:
                                    9261



 or a description by category and location—of all documents, electronically stored

 information, and tangible things that the disclosing party has in its possession,

 custody, or control and may use to support its claims or defenses, unless the use

 would be solely for impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(ii). The defense

 was further obligated to supplement disclosures “in a timely manner if [it]

 learn[ed] that in some material respect the disclosure [was] incomplete or

 incorrect, and if the additional or corrective information ha[d] not otherwise been

 made known to the other parties during the discovery process or in writing.” Fed.

 R. Civ. P. 26(e)(1)(A). It is inconceivable that the defense never contemplated,

 during the course of litigation, that the evidence it produced and/or discussed for

 the first time at trial might be used to support its defense. Indeed, the discovery

 that is the subject of this Motion was used exclusively for the purpose of defending

 Tanaka. Accordingly, the defense’s failure to produce the foregoing discovery was

 not substantially justified.

       The failure to produce the subject discovery was not harmless either.

 Tanaka explains that the defense’s diligent post-trial efforts to obtain budget

 information regarding security cameras were thwarted by Governor Ige’s shut-

 down of non-essential State services on March 17, 2020. But the restrictions and

 delays caused by COVID-19 do not and cannot exculpate the defense for its past

 violations of the discovery rules. Nor do post-trial good faith efforts to obtain and


                                           15
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 16 of 30              PageID #:
                                    9262



 produce documents except the defense from the strictures of FRCP 37. The fact

 that discovery can be produced, and any issues resolved before the new trial, does

 not diminish the harm caused by the defense’s failure. Again, the conduct already

 occurred, and was revealed during trial. The failure certainly prejudiced Plaintiffs,

 though the Court declines to speculate as to whether the failure contributed to the

 mistrial. For these reasons, FRCP 37(c)’s substantial justification and harmless

 exceptions do not apply. 9

       Where, as here, the defense failed to provide information required by FRCP

 26(a) and (e), FRCP 37(c)(1) prohibits it from using that information “to supply

 evidence . . . at a trial.” Fed. R. Civ. P. 37(c)(1); see also Hoffman v. Constr.

 Protective Servs., Inc., 541 F.3d 1175, 1179 (9th Cir. 2008) (“Under Rule 37,

 exclusion of evidence not disclosed is appropriate unless the failure to disclose was

 substantially justified or harmless.” (citation omitted)); Yeti, 259 F.3d at 1106

 (“Rule 37(c)(1) gives teeth to [FRCP 26(a)’s] requirements by forbidding the use

 at trial of any information required to be disclosed by Rule 26(a) that is not

 properly disclosed.” (footnote omitted)).



 9
   The Court is further disturbed by the undisputed statements by Plaintiffs’ counsel
 that he found the Buford report sitting on his chair on the fifth day of trial without
 a cover letter or any explanation, and that his verbal and electronic requests for an
 explanation were met with silence. This failure to respond reflects at the very least
 a degree of unprofessionalism, and at worst, an acknowledgement of a discovery
 violation.
                                             16
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 17 of 30             PageID #:
                                    9263



       In addition, the Court may order the defense to pay reasonable expenses,

 including attorneys’ fees, caused by the failure; may inform the jury of the failure;

 and may impose the sanctions listed in FRCP 37(b)(2)(A)(i)–(vi). See Fed. R. Civ.

 P. 37(c)(1). Plaintiffs ask that most of these sanctions be imposed. The Court,

 considering the totality of the proceedings—both past and future—and the wide

 latitude FRCP 37(c)(1) confers, prohibits the defense from opposing Plaintiffs’

 claims/theories or supporting its defenses with the unproduced documents for the

 remainder of this case. See Fed. R. Civ. P. 37(c)(1)(C); Fed. R. Civ. P.

 37(b)(2)(A)(ii); Yeti, 259 F.3d at 1106 (“Courts have upheld the use of the sanction

 even when a litigant’s entire cause of action or defense has been precluded.”

 (citation omitted)).

       The Court declines to enter default judgment against Tanaka or award

 Plaintiffs all trial-related expenses they incurred. The defense’s failures, albeit

 egregious, do not warrant as severe a sanction as the entry of default judgment,

 which would automatically cause Plaintiffs to prevail as to Tanaka’s liability.

 Neither are Plaintiffs entitled to all expenses incurred from trial.10 Under FRCP

 37, an award of expenses must be caused by the failure. Plaintiffs would have



 10
   Plaintiffs cite Matsuura v. E.I. Dupont de Nemours & Co., 102 Hawai‘i 149,
 152 (2003), to support an award of monetary sanctions for discovery abuse. State
 court cases do not govern the issues in this Motion.

                                           17
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 18 of 30                PageID #:
                                    9264



 incurred trial-related expenses regardless of the failure. Even if trial-related

 expenses were reimbursable, it would be difficult, if not impossible, to identify the

 portion of trial expenses attributable to the failure. Notwithstanding the denial of

 Plaintiffs’ request for all trial-related expenses, the Court orders Tanaka to pay

 Plaintiffs the fees and costs incurred in connection with this Motion. Plaintiffs

 shall submit a declaration in conformance with Local Rule 54.2(f)(1)–(5)11 by May

 26, 2020.

       2.     Reopening Discovery Pursuant to FRCP 16(b)

       Multiple of Plaintiffs’ requested sanctions concern the reopening of

 discovery.12 Scheduling orders “may be modified only for good cause and with the

 judge’s consent.” Fed. R. Civ. P. 16(b)(4). District courts enjoy broad discretion

 to modify scheduling orders. See Johnson v. Mammoth Recreations, Inc., 975 F.2d

 604, 607 (9th Cir. 1992). The Court finds it both appropriate and necessary to

 reopen discovery for the limited purpose of providing Plaintiffs with evidence that

 the defense should have produced before trial. Good cause exists for this belated

 reopening of the discovery deadline because the defense’s discovery failures came


 11
    Plaintiffs’ counsel need not comply with the opening paragraph of Local Rule
 54.2(f).
 12
    Plaintiffs’ reliance on Stender v. Vincent, 92 Hawai‘i 355 (2000), to reopen
 discovery, is misplaced. The state procedural rules discussed in Stender do not
 govern the sanctions issues. Federal procedural laws apply.

                                           18
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 19 of 30                PageID #:
                                    9265



 to light for the first time at trial. See id. at 609. (“The district court may modify the

 pretrial schedule ‘if it cannot reasonably be met despite the diligence of the party

 seeking the extension.’” (citations omitted)). Additional discovery, which directly

 addresses the defense’s failures, is one mechanism by which to remedy the

 situation. Plaintiffs should have an opportunity to review the documents and

 conduct discovery regarding Tanaka’s and Evans’ budget and resource testimony

 and decide how that discovery affects the presentation of their case, if at all.

         Further document production is already ongoing and will fully resume once

 COVID-19 restrictions are lifted. In addition, the Court orders the following

 discovery:

         (1) All documents relating to the Buford report shall be produced by no
             later than 30 days after COVID-19 restrictions are lifted and defense
             counsel are permitted to return to work.13 Any discovery that is
             obtainable and can be produced before then should be produced
             immediately. This discovery includes, but is not limited to: documents
             preceding, contemporaneous with, and subsequent to the issuance of the
             report; e-mails and other correspondence relating to the report;
             documents regarding distribution of the report and any actions taken in
             response to the report; and documents addressing funding or budget.

         (2) All documents concerning funding and budget for cameras from 2013
             shall be produced no later than 30 days after COVID-19 restrictions are
             lifted and defense counsel are permitted to return to work.14 Any

 13
    Recognizing that the resumption of operations may come in phases, with
 different divisions responsible for locating and producing these documents, the
 parties are directed to confer with Magistrate Judge Mansfield about the feasibility
 of meeting this deadline.
 14
      See supra note 13.
                                            19
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 20 of 30            PageID #:
                                    9266



            discovery that is obtainable and can be produced before then should be
            produced immediately. If these documents include those listed in Jury
            Note No. 11, they shall be produced within the above timeframe.

       (3) Plaintiffs may retain an expert to address the Buford report, at the
           defense’s expense, by no later than May 29, 2020.15 Presentation of the
           expert at trial will be subject to Federal Rule of Evidence 702.

       (4) All e-mails regarding the rapes that are the subject of this litigation.

       (5) Plaintiffs may re-depose Tanaka and Evans at the defense’s expense.
           The depositions will be limited to addressing the budgetary and funding
           issues raised for the first time at trial and must be completed within one
           month after Plaintiffs receive the outstanding documents from the
           defense.

       (6) If the documents reveal the necessity to depose an FRCP 30(b)(6)
           witness, Plaintiffs may seek leave to do so. Any such deposition will be
           conducted at the defense’s expense.

 No additional discovery shall be conducted without leave of court. Plaintiffs

 should not interpret this to mean that they have carte blanche to seek expansion of

 the scope of discovery. The reopening of discovery is intended to be very limited,

 both in scope and duration, as outlined above.

       3.     Amending the TAC to Add Claims

       Plaintiffs also ask to amend the TAC in the following respects: (a) name

 Nolan Espinda in his individual and official capacities; (b) add equal protection


 15
    At this juncture, the Court rejects Plaintiffs’ request to name experts to address
 the unproduced discovery that was relied upon at trial and declines to issue “[a]n
 instruction that if the jury finds that any document is missing that [Tanaka] should
 have produced I [sic] should draw the inference that the document was harmful to
 the defense.” Mem. in Supp. of Mot. at 25.
                                           20
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 21 of 30             PageID #:
                                    9267



 claims; and (c) assert rights under Dooley and Logan. This request is DENIED

 WITHOUT PREJUDICE. It is premature for the Court to determine whether an

 amendment to the TAC is warranted without understanding the scope and contents

 of any outstanding discovery.16 Plaintiffs may seek leave of court to amend the

 TAC after additional discovery is produced.

 C.    Assertions that Tanaka Would Pay Damages “Out of His Own Pocket”

       Plaintiffs also request sanctions for defense counsel’s repeated reference to

 Tanaka paying damages “out of his own pocket,” arguing that the statements

 constituted a fraud upon the Court and jury, violated the Federal Rules of Evidence

 and the Court’s prior orders, and were prejudicial. Mem. in Supp. of Mot. at 16.

 Plaintiffs ask for all fees and costs incurred during trial, entry of default judgment,

 and an award of $100,000 for each of the six participating Plaintiffs,17 for a total of

 $600,000. Id. at 17, 19; Reply at 10.

       1.     State Court Cases

       Plaintiffs cite a “long line” of state court cases outside Hawai‘i in support of

 their request for trial-related fees, none of which have any precedential or


 16
    At the hearing, Plaintiffs’ counsel represented that Plaintiffs would not pursue
 an Equal Protection claim against Tanaka and DPS Director Nolan Espinda on the
 grounds of budgeting decisions if the sanction precluding Tanaka from raising a
 budget defense remained in effect.
 17
    Plaintiffs Darnell K. Maluyo, Maelene Cruz, and Reyna M. Banks elected not to
 participate in the litigation.
                                           21
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 22 of 30               PageID #:
                                    9268



 persuasive value. Mem. in Supp. of Mot. at 15. Even if the cases had precedential

 value, they would be inapplicable because they involve reversals of judgments and

 orders for new trials. They do not remotely stand for the proposition that a party

 may recover all trial-related expenses as a sanction for improper statements at trial

 about a lack of indemnification. Whether sanctions should be imposed for defense

 counsel’s “out-of-his-own-pocket” statements is more appropriately evaluated

 under the Court’s inherent powers.

       2.     Inherent Powers

       The Court finds the requested sanctions for the “out-of-his-own-pocket”

 statements are most appropriately evaluated under its inherent powers. “Federal

 courts possess certain ‘inherent powers,’ not conferred by rule or statute, ‘to

 manage their own affairs so as to achieve the orderly and expeditious disposition of

 cases.’” Goodyear Tire & Rubber Co. v. Haeger, __ U.S. __, S. Ct. 1178, 1186

 (2017) (citation omitted). The Court’s inherent powers are broad in that they apply

 to “a full range of litigation abuses.” Fink v. Gomez, 239 F.3d 989, 992 (9th Cir.

 2001). However, because inherent powers are very potent, they “must be exercised

 with restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)

 (citation omitted). A court’s authority under its inherent powers “includes ‘the

 ability to fashion an appropriate sanction for conduct which abuses the judicial

 process.’” Goodyear, __ U.S. at __, 137 S. Ct. at 1186 (citation omitted). One


                                           22
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 23 of 30             PageID #:
                                    9269



 such sanction is an award of attorneys’ fees and fees to the movant. See id.

 (citation omitted). When other rules could adequately sanction bad-faith conduct

 during the course of litigation, “the court ordinarily should rely on the Rules rather

 than the inherent power. But if in the informed discretion of the court, neither the

 statute nor the Rules are up to the task, the court may safely rely on its inherent

 power.” Chambers, 501 U.S. at 50.

       The imposition of sanctions requires a litigant to have acted in bad faith;

 vexatiously, wantonly, or for oppressive reasons; or to have willfully disobeyed a

 court’s order. See Fink, 239 F.3d at 992 (citation omitted); Leon v. IDX Sys. Corp.,

 464 F.3d 951, 961 (9th Cir. 2006) (citation omitted). And the district court must

 “specifically find[] bad faith or conduct tantamount to bad faith.” Fink, 239 F.3d

 at 994; see Leon, 464 F.3d at 961. “Sanctions are available for a variety of types of

 willful actions, including recklessness when combined with an additional factor

 such as frivolousness, harassment, or an improper purpose.” Fink, 239 F.3d at 994.

 Delaying or disrupting the litigation and “[a]ctions constituting a fraud upon the

 court or actions that cause ‘the very temple of justice [to be] defiled’” are sufficient

 to support a finding of bad faith. Haeger v. Goodyear Tire & Rubber Co., 813

 F.3d 1233, 1244 (9th Cir. 2016), rev’d on other grounds by __ U.S. at __, 137 S.

 Ct. at 1178 (second alteration in original) (citation omitted).




                                           23
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 24 of 30              PageID #:
                                    9270



       To determine whether fraud constitutes fraud on the court, the relevant

 inquiry is whether the fraudulent conduct “harmed the integrity of the judicial

 process,” not whether the conduct “prejudiced the opposing party.” United States

 v. Sierra Pac. Indus., Inc., 862 F.3d 1157, 1167–68 (9th Cir. 2017) (citation

 omitted). Fraud on the court, which “must be an ‘intentional, material

 misrepresentation,’” “must involve an unconscionable plan or scheme which is

 designed to improperly influence the court in its decision.” Id. at 1168 (citations

 omitted). The misrepresentations must also speak to the issues central to the case

 and affect the case’s outcome. See id. “In other words, the newly discovered

 misrepresentations must ‘significantly change the picture already drawn by

 previously available evidence.’” Id. (citation omitted). Finally, the fraud cannot

 be known at the time of settlement or the entry of judgment. See id.

       Here, although it is a close call,18 the Court cannot make the requisite

 finding of bad faith. Defense counsel’s statements about Tanaka paying “out of his

 own pocket,” while inappropriate, irresponsible, and misleading, were not




 18
    At the hearing, defense counsel conceded that the comment was inappropriate,
 but argued that her statements were true because no indemnity agreement was in
 place. Given that the State has yet to decline to indemnify Tanaka, and he offered
 no evidence of a lack of indemnification, it was equally true that he might
 ultimately be indemnified. Therefore, it appears that the statements were offered
 solely to play on the jury’s sympathy.
                                          24
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 25 of 30             PageID #:
                                    9271



 vexatious, wanton, nor made for oppressive reasons. And defense counsel did not

 violate a court order in making the statements.

       Plaintiffs characterize the “out-of-his-own-pocket” statement as “a whopper

 of a misrepresentation” because wardens are indemnified by the State “all the

 time.” Mem. in Supp. of Mot. at 8 (emphases removed). Plaintiffs provide

 settlement agreements as evidence of this routine indemnification. Id., Exs. 6 & 7.

 That wardens regularly enjoy indemnification in the settlement context—a

 voluntary means of resolution with no admission of liability—does not mean that

 the State would have indemnified Tanaka in this case had the jury found him liable

 for constitutional and state-law violations. However, the mere possibility that the

 State might not indemnify Tanaka does not justify his counsel’s attempt to cause

 the jury to think that Tanaka would be personally liable for any damages. Tanaka

 argues that COVID-19 has caused the likelihood of his personal exposure to be

 more profound than ever before. The consequences of COVID-19 cannot be

 offered as post hoc rationalization for improper statements made at trial before the

 crisis arose. Despite the inappropriateness of the statements and prejudice that

 possibly resulted, defense counsel’s conduct did not rise to the level of bad faith, as

 it did not delay or disrupt the litigation nor constitute a fraud upon the Court.

       Plaintiffs emphasize the prejudice they suffered as a result of the statements,

 but that is not the salient inquiry when evaluating fraud upon the Court. The Court


                                           25
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 26 of 30            PageID #:
                                    9272



 instead considers whether the integrity of the judicial process was harmed, and

 finds that it was not. Plaintiffs were not deprived of any opportunity to challenge

 the propriety of the statements during trial and seek appropriate remedies. Indeed,

 Plaintiffs’ counsel did not object to the out-of-his-own-pocket comment during

 opening statements; he objected for the first time when the comment was again

 made during closing arguments. This significantly undermines Plaintiffs’

 arguments. Although defense counsel should never have made the comments, it is

 not the Court’s responsibility to police counsel’s comments and sua sponte strike

 anything that Plaintiffs might find objectionable.19 Plaintiffs contend that “the case

 law is clear that they didn’t need to object, as such remarks and arguments are so

 obviously prejudicial and so obviously encourage the jury to decide a case on an

 improper basis.” Reply at 5. However, Plaintiffs would be hard-pressed to seek

 any relief had they not objected at all during trial.

       Plaintiffs request extraordinary sanctions for defense counsel’s improper

 comment, but misconduct by trial counsel—if sufficiently egregious—is typically

 remedied by a new trial. See Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1192

 (9th Cir. 2002) (“Generally, misconduct by trial counsel results in a new trial if the

 ‘flavor of misconduct sufficiently permeate[s] an entire proceeding to provide


 19
   The Court notes that Plaintiffs could have moved to exclude these types of
 comments through motions in limine, but they filed none.

                                            26
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 27 of 30             PageID #:
                                    9273



 conviction that the jury was influenced by passion and prejudice in reaching its

 verdict.’” (alteration in original) (citation omitted)). The fact that misconduct by

 counsel can result in a new trial does not support the imposition of monetary

 sanctions sought by Plaintiffs or a finding of bad faith. Based on the foregoing, the

 Court cannot make a finding of bad faith.

       Even if the Court were to determine that defense counsel acted in bad faith,

 it could not award the sanctions requested by Plaintiffs. A sanction of fees and

 costs must be compensatory, not punitive. See Goodyear, __ U.S. at __, 137 S. Ct.

 at 1186. “In other words, the fee award may go no further than to redress the

 wronged party ‘for losses sustained’; it may not impose an additional amount as

 punishment for the sanctioned party’s misbehavior.” Id. (citation omitted). An

 award extending beyond the “legal bills that the litigation abuse occasioned” to

 cover “fees that would have been incurred without the misconduct . . . crosses the

 boundary from compensation to punishment.” Id. A court must “establish a causal

 link . . . between the litigant’s misbehavior and legal fees paid by the opposing

 party.” Id. (footnote omitted). The causal connection—framed as a but-for test—

 allows “[t]he complaining party . . . [to] recover ‘only the portion of his fees that

 he would not have paid for but for’ the misconduct.” Id. at 1187 (citations

 omitted).




                                           27
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 28 of 30             PageID #:
                                    9274



         An award of all expenses incurred in the trial would extend far beyond the

 amount necessary to compensate Plaintiffs for defense counsel’s misconduct.

 Defense counsel’s statements did not cause Plaintiffs to incur fees and costs that

 they would not otherwise have incurred to try the case. Certainly, Plaintiffs would

 have incurred all expenses to try the case, regardless of whether defense counsel

 made the statements. And this case does not fall into the category of exceptional

 cases justifying the recovery of all fees from a specific point in the litigation

 because the misconduct here was not part of a scheme to defeat a valid claim. See,

 e.g., Goodyear, __ U.S. at __, 137 S. Ct. at 1187–88 (explaining that all fees may

 be awarded from the start or midpoint of a suit in exceptional cases, such as when

 the entire course of the offending party’s conduct “was ‘part of a sordid scheme’ to

 defeat a valid claim” (citation omitted)).

         The Court’s inherent powers similarly would not authorize the requested

 $600,000 sanction ($100,000 per Plaintiff), which is punitive in nature and

 arbitrary, having no correlation to the conduct alleged. Plaintiffs have not

 provided any governing authority20 that would entitle them to what is effectively a

 damages award.




 20
      As previously explained, state court cases do not inform the Court’s decision.
                                              28
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 29 of 30             PageID #:
                                    9275



       Finally, the Court already ruled that Plaintiffs are not entitled to default

 judgment. Accordingly, the Court DENIES Plaintiffs’ request for trial expenses,

 an award of $600,000, and default judgment.

                                    CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART AND DENIES

 IN PART Plaintiffs’ Motion for Default, Sanctions and Other Appropriate Relief.

 ECF No. 387. As stated herein, the Court authorizes the following as sanctions for

 the defense’s failures:

       (1) All documents relating to the Buford report shall be produced by no later
           than 30 days after COVID-19 restrictions are lifted and defense counsel
           are permitted to return to work. Any discovery that is obtainable and
           can be produced before then should be produced immediately. This
           discovery includes, but is not limited to: documents preceding,
           contemporaneous with, and subsequent to the issuance of the report; e-
           mails and other correspondence relating to the report; documents
           regarding distribution of the report and any actions taken in response to
           the report; and documents addressing funding or budget.

       (2) All documents concerning funding and budget for cameras from 2013
           shall be produced no later than 30 days after COVID-19 restrictions are
           lifted and defense counsel are permitted to return to work. Any
           discovery that is obtainable and can be produced before then should be
           produced immediately. If these documents include those listed in Jury
           Note No. 11, they shall be produced within the above timeframe.

       (3) Plaintiffs may retain an expert to address the Buford report, at the
           defense’s expense, by no later than May 29, 2020. Presentation of the
           expert at trial will be subject to Federal Rule of Evidence 702.

       (4) All e-mails regarding the rapes that are the subject of this litigation.



                                           29
Case 1:17-cv-00143-JAO-KJM Document 421 Filed 05/12/20 Page 30 of 30           PageID #:
                                    9276



       (5) Plaintiffs may re-depose Tanaka and Evans at the defense’s expense.
           The depositions will be limited to addressing the budgetary and funding
           issues raised for the first time at trial and must be completed within one
           month after Plaintiffs receive the outstanding documents from the
           defense.

       (6) If the documents reveal the necessity to depose an FRCP 30(b)(6)
           witness, Plaintiffs may seek leave to do so. Any such deposition will be
           conducted at the defense’s expense.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, May 12, 2020.




 Civil No. 17-00143 JAO-KJM; Reyes, et al. v. Tanaka, et al.; ORDER GRANTING IN PART
 AND DENYING IN PART PLAINTIFFS’ MOTION FOR DEFAULT, SANCTIONS AND
 OTHER APPROPRIATE RELIEF


                                          30
